Citation Nr: 0914973	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right and left ear 
hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1976 to 
September 1976.  He also apparently served in the Alabama 
Army National Guard between 1976 and 1983, and again from 
1991 to at least 2004.  During this latter period of service 
with the Guard, he was mobilized for active service from 
March 2003 to December 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision prepared in March 2005 and 
issued in April 2005 by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs, which 
denied the claims on appeal.

The Travel Board hearing requested by the Veteran was 
conducted by the undersigned in March 2009.

The claim of entitlement to service connection for right ear 
hearing loss, as aggravated by service, and the claim for 
service connection for tinnitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran sustained profound hearing loss in the left ear 
prior to his active service of such severity that he was 
unable to respond to speech recognition testing conducted the 
month prior to the Veteran's entry into active duty.


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated during 
or as a result of the Veteran's active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss.  
Before addressing the merits of the claim, the Board must 
address the duties to notify and assist the Veteran.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In addition, this pre-
adjudicatory notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Following receipt of the Veteran's claim in October 2004, the 
RO issued an October 2004 letter which advised the Veteran of 
the evidence required to substantiate a claim for service 
connection, among other information.  The notice addressed 
each element of required notice, except as to notice of 
regulations governing assignment of an evaluation or 
effective date if benefits were to be granted.  Such omission 
is harmless, given that benefit is being denied, and hence no 
evaluation or effective date will be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Duty to assist

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the Veteran testified, at a personal 
hearing before the RO in April 2008, that he lost the hearing 
in his left ear in 1976 when he was injured in a motorcycle 
accident.  

Although he testified that he lost left ear hearing prior to 
service, he did not withdraw the issue for service connection 
for bilateral hearing loss.  Therefore, the portion of that 
claim as to entitlement to service connection for left ear 
hearing loss is addressed in this decision.  Although reports 
of the Veteran's 1976 hospitalization are not of record, and 
there are no reports of audiologic examinations prior to 1996 
of record, the evidence associated with the claims file is 
sufficient to support the Veteran's testimony that he lost 
his hearing in the left ear prior to active service.  It 
would be fruitless to Remand this portion of the claim, since 
all evidence of record establishes that additional evidence 
would be unfavorable to the Veteran's claim.  

VA audiologic examination was conducted in February 2005.  
That examination disclosed that the Veteran continued to have 
profound hearing loss in the left ear.  No medical opinion as 
to the etiology or onset of the Veteran's left ear hearing 
loss was provided, but, under the circumstances, no 
additional medical opinion is required to adjudicate the 
claim for service connection for left ear hearing loss.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellate review of this 
claim may proceed.

Claim for service connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  A sensorineural hearing loss may be 
considered an organic disorder of the nervous system, for 
which service connection may be presumed, if the disorder is 
shown to a compensable degree within one year after service 
discharge.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Claim for service connection for left ear hearing loss

The Veteran testified, both before the RO in 2008 and before 
the Board in 2009, that he lost the hearing in his left ear 
in 1976 following a motorcycle accident.  Although the 
Veteran testified that he was seeking service connection for 
right ear hearing loss, as aggravated in service, the 
Veteran's original claim was for service connection for 
bilateral hearing loss, which includes a claim for service 
connection for left ear hearing los.  The claim for service 
connection for left ear hearing loss has not been withdrawn 
on the record.  Therefore, that portion of the claim for 
service connection for bilateral hearing loss is addressed in 
this decision.

The report of February 2003 audiometric examination, just 
prior to the Veteran's March 2003 entry into active service, 
discloses that the Veteran had profound hearing loss, left 
ear.  He reported that he lost his left ear hearing in 1976 
following a motorcycle accident.  The Veteran's left ear 
hearing loss was so severe in February 2003 that he had no 
response (NR) to pure-tone audiometric testing (PTA) and had 
no response (NR) to speech recognition testing (SRT) at 100 
decibels, and so had no speech recognition discrimination, at 
100 decibels.  Thus, the Veteran's left ear hearing loss was 
clearly shown at the time of his entry into active service.  
38 C.F.R. § 3.385.

The Veteran did not contend, either in his 2008 personal 
hearing before the RO, or before the Board in 2009, that he 
was able to detect any change in his left ear hearing during 
service or following service.  VA audiometric testing 
conducted in February 2005 again disclosed that the Veteran 
had no response to the maximum sound level produced by the 
audiometer, 110 dB, at 1000, 2000, or 4000 Hz.  His speech 
recognition score for the left ear was 0 percent, consistent 
with the no response, or 0 percent recognition, disclosed 
just prior to the Veteran's active service.  

The evidence establishes that the Veteran sustained severe 
hearing loss in the left ear prior to his active service.  
Shortly before his March 2003 entry into active service, the 
Veteran was unable to respond to speech recognition testing.  
Post-service VA examination disclosed, consistent with prior 
audiometric examinations, that the Veteran was unable to hear 
at the maximum sound level measured by audiometry, 110 dB, so 
that his speech recognition score remained at 0 percent, 
consistent with his pre-service findings.  

The evidence of record establishes that the Veteran had such 
profound left ear hearing loss prior to service that he had 
no speech recognition in the left ear.  His left ear hearing 
loss remains so profound that he has no speech recognition (0 
percent) in the left ear.  The evidence overwhelmingly 
establishes that the Veteran incurred left ear hearing loss 
prior to his active service.  The preponderance of the 
evidence is against Service connection on the basis of direct 
service incurrence.  The Veteran does not allege that the 
1976 motorcycle accident that caused left ear hearing loss 
was incurred during a period of active or inactive duty for 
training, nor does the evidence so indicate.  

The Veteran has not alleged that left ear hearing loss 
increased in severity during or as a result of his active 
service.  Given that the Veteran had no speech recognition 
prior to active service, service connection for left ear 
hearing loss cannot be granted on any basis, including on the 
basis of aggravation.  Service connection cannot be granted 
on the basis of incurrence during a period of reserve 
service.  Given that the Veteran had no left ear speech 
recognition prior to active service, additional notice or 
assistance, such as obtaining additional service treatment 
records, post-service clinical records, current examination, 
or additional medical opinion, would not assist him to 
substantiate a claim for service connection for left ear 
hearing disability on any basis.  Further development would 
be fruitless.  

The preponderance of the evidence is against the claim for 
service connection for left ear hearing loss disability.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.


ORDER

The appeal for service connection for left ear hearing loss 
is denied.  


REMAND

As his 2008 personal hearing and his 2009 hearing before the 
Board, the Veteran testified to his belief that he is 
entitled to service connection on the basis that his right 
ear hearing loss was aggravated during his period of active 
service in 2003.  

The records establish the presence of right ear hearing loss 
prior to the veteran's 2003 active service.  When examined 
for VA purposes in 2005, right ear hearing loss was again 
shown, but the examiner did not offer any opinion as to 
whether the right ear hearing loss had been aggravated by 
service.  Such an opinion should be obtained.  

The Veteran's claim for service connection for tinnitus 
should be deferred until development of the claim for service 
connection for right ear hearing loss, as aggravated by 
service, is completed.  Then, the claim for service 
connection for tinnitus should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the statutes 
and regulations governing service connection 
including the criteria for establishing that a 
claimed disorder is etiologically related to, 
secondary to, or aggravated by a service-
connected disability or disabilities.  

2.  Ask the Veteran to identify or provide any 
clinical records relating to the right ear 
since February 2005, then obtain the 
identified records. 

3.  The Veteran should be scheduled for 
audiologic examination.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be conducted.  
All pertinent pathology should be noted in the 
examination report.  The Veteran's noise 
exposure history should be described.

After audiologic examination has been 
conducted, and the records of previous 
audiologic examinations reviewed, the examiner 
should express an opinion as to whether the 
Veteran's right ear hearing loss underwent a 
permanent increase in severity as a 
consequence of his period of service from 
March 2003 to December 2003.  The examiner 
also should offer an opinion as to whether any 
tinnitus considered to be present had its 
onset during the Veteran's period of service 
from March 2003 to December 2003, and if not, 
whether it is secondary to any right ear 
hearing loss.  

A rationale for the opinions given should be 
requested.  

4.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated.  If any 
benefit sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran should 
be given the opportunity to respond, and the 
claim should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


